Citation Nr: 0726407	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-36 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from May 1969 to March 1971.

This appeal comes before the Board of Veterans Appeals 
(Board) from July 2003 and November 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.
 
In April 2007, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Albuquerque, New 
Mexico, RO.   The veteran submitted additional evidence at 
the hearing and waived initial RO consideration of this 
evidence.  See 38 C.F.R. § 20.1304(c) (2006).

At the April 2007 hearing, the veteran stated that his 
service-connected tinea pedis and onychomyosis had increased 
in severity.  This issue has not been developed for appellate 
review and is referred to the RO for appropriate action.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

The veteran's sleep apnea is not related to active service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by letters dated in January 2004, April 2004 and 
November 2005.  Additional notice of the five elements of a 
service-connection claim, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
provided by a March 2006 letter to the veteran.  Accordingly, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, notice 
was provided prior to the appealed November 2004 decision in 
keeping with Pelegrini.  In addition, in February 2007, the 
RO readjudicated the issues following the Dingess notice in 
March 2006.  

Also, the letters asked the veteran to provide any evidence 
in his possession that pertained to the claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains post-service medical treatment records.  The 
veteran has not identified any further outstanding and 
relevant evidence.  

The National Personnel Records Center (NPRC), however, has 
reported that the veteran's service medical records are not 
available (The veteran, however, has submitted some copies of 
his service medical records).  The RO issued a formal finding 
of unavailability, dated in September 2004 and it is clear 
that further efforts to obtain these records would be futile.  
The absence of such records is of course through no fault of 
the veteran and the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule in this case. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  Solicitation of a medical opinion is not 
necessary because (as discussed in detail below) there is no 
indication that the claimed disorder is of service origin.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R.   § 3.303(d) (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

The veteran contends that he has sleep apnea which originated 
in service.  He testified that during service he was not able 
to sleep very much, but at the time he did not pay much 
attention to that fact.  

The available service medical records are silent for any 
treatment or diagnosis of a sleep disorder. 

VA medical treatment records dated in 2003 show that the 
veteran was diagnosed as having sleep apnea.

Because the RO was unable to obtain all of the veteran's 
service medical records, the Board has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here. The available 
service medical records do not show any treatment or 
diagnosis of a sleep disorder.  The earliest dated record 
which shows a sleep disorder is dated in 2003, approximately 
32 years post-service.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The evidence shows that the veteran has a current diagnosis 
of sleep apnea; however, the preponderance of the evidence is 
against the veteran's claim for service connection for sleep 
apnea.  There is no evidence showing that the veteran had 
sleep apnea during service.  Rather, the evidence of record 
shows that the veteran was first diagnosed as having sleep 
apnea in 2003, which is more than 30 years after he separated 
from service.  Furthermore, there is no competent evidence 
linking the veteran's sleep apnea to service.  Accordingly, 
service connection for sleep apnea must be denied.

The Board accepts the veteran's testimony regarding sleep 
problems during service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran's contention regarding a 
relationship between his current sleep apnea and service 
cannot establish that such disorder was incurred or 
aggravated in service.  As a layperson, he is not competent 
to establish medical nexus by his own unsupported opinion.  
Id.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim for service 
connection for sleep apnea, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.



REMAND


The veteran's claim for service connection for PTSD warrants 
further development.  
 
Initially, the Board observes that the veteran submitted 
additional VA medical records and a lay statement from his 
wife at the April 2007 hearing and waived RO review of the 
evidence.  Subsequent to the hearing, however, the veteran 
submitted an April 2007 letter from his private physician in 
which he was diagnosed as having PTSD related to his 
experiences in Vietnam.  The veteran has not waived RO 
consideration of the letter and it is referred to the RO for 
initial review.  See 38 C.F.R. § 20.1304 (2006).

Furthermore, the Board observes that the RO has attempted to 
corroborate the veteran's in-service stressor statements.  
The veteran had alleged witnessing soldiers being ambushed 
and of seeing dead bodies floating in the Mekong Delta river.  
The US Army and Joint Services Records Research Center 
(JSRRC) could not corroborate the veteran's contentions 
because the veteran had not provided dates, specific 
locations or names of casualties.  The veteran testified at 
the April 2007 hearing that in March or May of 1970 he was 
stationed along the Mekong Delta and that he witnessed 
American and Vietnamese soldiers get ambushed in the water 
canal.  He stated that he helped unload the bodies.   He also 
stated that in March 1970, he was at a bar and an American 
sergeant shot himself.  These stressor statements with the 
corresponding dates should be sent to the US Army and Joint 
Services Records Research Center (JSRRC) for corroboration.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the file and 
prepare a summary of the veteran's 
stressors along with dates provided.   The 
AMC should then draft a letter asking the 
JSRRC to provide any available information 
that might corroborate the veteran's 
asserted in-service stressors.  The JSRRC 
should be given the following:  a copy of 
the prepared summary, a copy of the 
veteran's DD Form 214, and any service 
personnel records obtained showing service 
dates, duties, and units of assignments.  
If the JSRRC requests more specific 
descriptions of the stressors in question, 
the veteran must be notified and requested 
to provide the necessary information.

2.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors. 

3.  After conducting any additional 
indicated development, the PTSD issue on 
appeal should be readjudicated.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, he and 
his representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


